Name: Commission Regulation (EEC) No 1414/92 of 27 May 1992 extending the validity of certain export licences for cereals
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade policy
 Date Published: nan

 28 . 5. 92 Official Journal of the European Communities No L 146/73 COMMISSION REGULATION (EEC) No 1414/92 of 27 May 1992 extending the validity of certain export licences for cereals negative correcting factor makes it impossible to export in June ; whereas the correcting factor applicable in June to exports of barley should therefore be cancelled ; Whereas the new harvest of barley, in particular in Spain, is available on the open market during June ; whereas checks must be made to ensure that barley from the 1992 harvest is not exported under the conditions applying for the 1991 /92 marketing year ; whereas, in order to facili ­ tate checks, application of the planned measure should be limited with regard to exports from Spain ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Articles 12 (2) and 16 (6) thereof, Whereas export licences for common wheat, barley and durum wheat were issued in January 1992 with refunds fixed in advance ; whereas these licences are due to expire on 31 May 1992 ; whereas failure to export by that date leads to the forfeit of a security ; Whereas, because of considerable difficulties in exporting from French ports due to many days of dockers' strikes, exportation of the quantities concerned, in view of their size, cannot take place before the licences expire on 31 May 1992 ; whereas such exports are necessary in order to achieve the normal run-down of the cereals surplus ; Whereas intervention in the cereals sector is open until 31 May 1992 ; whereas failure to perform major contracts will entail additional intervention purchases at a time when intervention stocks have already reached a record level ; Whereas an extension of the validity of export licences for common wheat, barley and durum wheat due to expire on 31 May 1992 is therefore justified ; Whereas, in these circumstances, as an exceptional measure, the validity of licences should be extended by one month at the request of the exporter ; whereas in order to prevent exporters from gaining undue advantage or being penalized in any way, exporters applying for an extension should be required to confirm the value of the refund at 31 May 1992 for the quantity in question, which value will remain unchanged until 30 June 1992, and to forego all rights to an adjustment ; Whereas export licences for barley were issued during February, March, April and May 1 992 with refunds fixed in advance ; whereas these licences are valid for the month of issue plus four months ; whereas a negative correcting factor of ECU 30/tonne will be applied to the refunds fixed in advance for export in June 1992 ; whereas, for the reasons stated above, actual export could not take place normally before 1 June 1 992 ; whereas the Article 1 At the request of the exporter, the duration of the validity of export licences for common wheat, barley and durum wheat issued in January 1992 with export refunds fixed in advance shall be extended until 30 June 1992. Requests for extension shall be admissible only if they are submitted not later than two working days following the publication of this Regulation in the Official Journal of the European Communities and if the exporter foregoes all rights, during the extension period, to adjustments to the refund as provided for in Article 16 (4) of Regulation (EEC) No 2727/75. Article 2 At the request of the exporter, the negative correcting factor applicable to exports of barley for June 1992 shall be cancelled for export licences issued in February, March, April and May 1992. Applications for cancellation shall be admissible only if they are submitted not later than two working days following the publication of this Regulation in the Official Journal of the Euro ­ pean Communities and if the exporter supplies proof that the barley in question was harvested before 1992. With regard to exports from Spain, the measure shall only apply to licences issued with the Spanish compensatory amounts fixed in advance . Article 3 This Regulation shall enter into force on day of its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 73, 19. 3 . 1992, p. 7. No L 146/74 Official Journal of the European Communities 28 . 5. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1992. For the Commission Ray MAC SHARRY Member of the Commission